Citation Nr: 1224926	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  12-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1953 to October 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for hearing loss and tinnitus.  In July 2011, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in March 2012.

In a June 2012 written brief presentation, the Veteran's representative indicated that the Veteran should be examined for his in-service nose injury and deviated nasal septum.  As such, the issue of entitlement to service connection for a nasal disability, to include a deviated nasal septum, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran claims that his audiological disabilities are the result of exposure to loud noises from gunfire in service.  The Veteran's DD-214 shows a Marksman badge for rifle and M-14.  Additionally, his military occupational specialty (MOS) was armor basic.  These awards and MOS are consistent with in-service noise exposure from gunfire.  As such, acoustic trauma can be conceded.  Additionally, private audiograms reflect some loss of hearing and the Veteran has claimed that he experiences ringing in his ears.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the evidence showing some loss of hearing and ringing in the ears, the presumed in-service noise exposure, and the Veteran's contention that his audiological disabilities are the result of his in-service noise exposure, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); see also McLendon, supra.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus must be remanded for a VA examination and opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran must be scheduled for a VA audiological examination with an appropriate examiner at the VA Medical Center closest to his present residence to determine the nature and etiology of his claimed audiological disabilities.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All appropriate testing should be conducted.

The examiner must state whether it is at least as likely as not that the Veteran has hearing loss and/or tinnitus that was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service, including his presumed exposure to loud noises from gunfire.  The examiner should also specifically comment on the notation of a history of draining ears and denial of present symptoms of such on the Veteran's October 1956 separation report of medical history.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

